DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, corresponding to Claims 1-12, in the reply filed on February 18, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  M.P.E.P. § 818.01(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0004393 to Pegna et al. (“Pegna”) in view of U.S. Patent Application Publication No. 2019/0047047 to Mark (“Mark”) and Duty et al., “Z-pinning approach for 3D printing mechanically isotropic materials,” Additive Manufacturing, Volume 27, pp. 175-184 (May 2019) (“Duty”).
See, e.g., Abstract, entire document.  Pegna discloses a three-dimensional array of fibers comprising an array of standing fibers extending perpendicular to a lateral plane.  Figure 7 and paragraphs [0060] to [0062].  Pegna does not specify the base substrate used to grow the fibers.  Mark is also related to additive manufacturing of materials, including fibers and filaments.  See, e.g., Abstract, paragraph [0115], entire document.  Mark teaches that a releasee film layer can be used to allow the printed material to be removed from the substrate.  Paragraph [0006].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to use an expendable film substrate to print the standing array of fibers disclosed by Pegna in order to provide a three-dimensional material that can be removed from the substrate for subsequent use, as disclosed by Mark.  Pegna also does not disclose multiple layers of nonwoven parallel fibers running in between the array of standing fibers.  Duty is related to a z-pinning approach for 3d printing of mechanically isotropic materials.  See, e.g., Abstract, entire document.  Duty teaches that multiple layers of nonwoven parallel fibers can be placed between an array of z-pins in order to provide a composite material with improved strength in each of they x-, y-, and z-dimensions.  Page 175 and Figure 3.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide an array of nonwoven parallel fibers into the array of standing fibers disclosed by Pegna in order to provide a composite material with strength in each dimension, as shown to be known by Duty.  With regard to Claims 2 and 3, Duty shows that pattern of fiber layer orientations can be 0-90 or 0-60-120.  See, e.g., Figures 3 and 6.  With regard to Claim 4, Pegna teaches the array of standing fibers can comprise boron, carbon, or silicon, Abstract, and Duty teaches that the parallel fibers can comprise carbon fiber.  Abstract.  With regard to Claim 5, Pegna teaches that multiple materials .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2003/0168146 to Wenstrup et al. and U.S. Patent Application Publication No. 2010/0055352 to Maxwell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789